                                   Case 4:18-cv-04717-DMR Document 16 Filed 10/22/18 Page 1 of 4



                            1    KARLA KRAFT, State Bar No. 205530
                                  kkraft@sycr.com
                            2    KATIE BEAUDIN, State Bar No. 306402
                                  kbeaudin@sycr.com
                            3    STRADLING YOCCA CARLSON & RAUTH
                                 A PROFESSIONAL CORPORATION
                            4    660 Newport Center Drive, Suite 1600
                                 Newport Beach, CA 92660-6422
                            5    Telephone: (949) 725-4000
                                 Facsimile: (949) 725-4100
                            6
                                 Attorneys for Defendant
                            7    BET INFORMATION SYSTEMS, INC.
                                 DOING BUSINESS AS SURVEY.COM
                            8
                                                           UNITED STATES DISTRICT COURT
                            9
                                                       NORTHERN DISTRICT OF CALIFORNIA
                            10
                            11
                                 FELICIA DILLION,                       CASE NO. 18-cv-04717-DMR
                            12
                                                         Plaintiff,     Honorable Donna M. Ryu
                            13
                                                         vs.            STIPULATION AND PROPOSED
                            14                                          ORDER TO EXTEND TIME TO
                                 BET INFORMATION SYSTEMS,               RESPOND TO COMPLAINT AND
                            15   INC. DOING BUSINESS AS                 RULE 26(F) REPORTS AND
                                 SURVEY.COM,                            CONFERENCE
                            16
                                                         Defendant.     Complaint Filed: August 6, 2018
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
        LAWYERS
   N E W P O R T B E AC H

                                 LITIOC/2195145v1/019999-0002
                                   Case 4:18-cv-04717-DMR Document 16 Filed 10/22/18 Page 2 of 4



                            1                                         STIPULATION
                            2            Pursuant to Local Rule 6-1(a), the parties hereby stipulate to the following:
                            3            WHEREAS, plaintiff Felicia Dillion’s and defendant BET Information
                            4    Systems, Inc., doing business as Survey.com,’s respective counsel have met and
                            5    conferred regarding Defendant’s intended response to the Complaint;
                            6            WHEREAS, Plaintiff indicated that she intends to file an amended
                            7    complaint on October 22, 2018;
                            8            WHEREAS, Defendant intends to respond to the pending Complaint with a
                            9    Motion to Compel Arbitration;
                            10           WHEREAS, the parties are discussing the possibility of arbitrating this
                            11   dispute and believe it is in all parties’ interest for Defendant to wait to respond to
                            12   any amended complaint that may be filed;
                            13           WHEREAS, the parties agree that the deadline to submit a Rule 26(f) report
                            14   and the initial Case Management Conference shall be extended in light of the
                            15   parties’ discussions;
                            16           Accordingly, IT IS HEREBY STIPULATED AND AGREED that:
                            17           1.      If Plaintiff elects to amend the complaint, Plaintiff shall do so no later
                            18   than October 22, 2018;
                            19           2.      Defendant’s deadline to respond to the operative complaint shall be
                            20   the later of 14 days after Plaintiff files any amended Complaint or November 5,
                            21   2018.
                            22           3.      The last day to file Rule 26(f) Report, complete initial disclosures or
                            23   state objection in Rule 26(f) Report and file Case Management Statement per
                            24   Standing Order re Contents of Joint Case Management Statement shall be extended
                            25   from October 31, 2018 to November 21, 2018; and
                            26           4.      The Initial Case Management Conference shall be extended from
                            27   November 7, 2018 to November 28, 2018.
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                           -1-                               18-cv-04717
        LAWYERS
   N E W P O R T B E AC H
                                                                      STIPULATION
                                 LITIOC/2195145v1/019999-0002
                                   Case 4:18-cv-04717-DMR Document 16 Filed 10/22/18 Page 3 of 4



                            1    DATED: October 17, 2018                     FINKELSTEIN & KRINSK LLP
                            2
                            3
                                                                             By: /s/ Trenton R. Kashima
                            4                                                    Trenton R. Kashima, Esq.
                                                                                 Jeffrey R. Krinsk, Esq.
                            5                                                    Attorneys for Plaintiff
                            6    DATED: October 17, 2018                     STRADLING YOCCA CARLSON &
                                                                             RAUTH A PROFESSIONAL
                            7                                                CORPORATION
                            8
                            9                                                By: /s/ Katie Beaudin
                                                                                 Karla Kraft
                            10                                                   Katie Beaudin
                                                                                 Attorneys for Defendant
                            11                                                   BET INFORMATION
                                                                                 SYSTEMS, INC. DOING
                            12                                                   BUSINESS AS SURVEY.COM
                            13
                            14                                  SIGNATURE CERTIFICATION
                            15           I hereby certify that the content of this document is acceptable to Trenton R.
                            16   Kashima, counsel for Plaintiff, and I have obtained his authorization to affix his
                            17   electronic signature to this document.
                            18
                            19                                              /s/ Katie Beaudin
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                         -2-                              18-cv-04717
        LAWYERS
   N E W P O R T B E AC H
                                                                    STIPULATION
                                 LITIOC/2195145v1/019999-0002
                                   Case 4:18-cv-04717-DMR Document 16 Filed 10/22/18 Page 4 of 4


                                                                [PROPOSED] ORDER
                             1
                             2
                                         Plaintiff and Defendant’s counsel have requested to extend the time to file
                             3
                                 Rule 26(f) Reports and reschedule the Initial Case Management Conference. Good
                             4
                                 cause appearing, their Stipulation is granted.
                             5
                                         The last day to file Rule 26(f) Report, complete initial disclosures or state
                             6
                                 objection in Rule 26(f) Report and file Case Management Statement per Standing
                             7
                               Order re Contents of Joint Case Management Statement shall be extended
                             8 November 28, 2018.
                               November 21, 2018.
                             9
                                     The Initial Case Management Conference shall be rescheduled to November
                            10
                               December
                               28, 2018. 5, 2018 at 1:30 p.m.
                            11
                                     PURSUANT TO THE STIPULATION, IT IS SO ORDERED.
                            12
                            13
                                 Dated: 10/26/2018
                            14
                            15
                            16                                            Hon. Donna M. Ryu
                            17                                            UNITED STATES MAGISTRATE JUDGE
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                        -1-                                18-cv-04717
        LAWYERS
   N E W P O R T B E AC H
                                                                 [PROPOSED] ORDER
                                 LITIOC/2195145v1/019999-0002
